UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     ADLY IBRAHIM,                                   DOCKET NUMBER
                         Appellant,                  DC-3443-15-0030-I-1

                  v.

     DEPARTMENT OF AGRICULTURE,                      DATE: April 23, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL *

           Adly Ibrahim, Springfield, Virginia, pro se.

           Sarah S. Tuck, Riverdale, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the

     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).

                                      BACKGROUND
¶2        The appellant, a GS-13 Staff Officer, filed this appeal, alleging that the
     agency used improper criteria in failing to promote him on several occasions.
     Initial Appeal File (IAF), Tab 1 at 1, 5. He alleged discrimination by agency
     officials on the bases of his place of origin and age in not selecting him for
     several full-time and temporary duty positions.      Id. at 5.   In a supplemental
     statement, the appellant alleged that he had volunteered for a temporary
     assignment with a GS-14 position description, while receiving his GS-13 pay, but
     that a GS-14 employee was eventually selected for the position. IAF, Tab 2 at 7.
     The administrative judge issued an order to show cause, notifying the appellant
     that he had the burden of proving by preponderant evidence that the Board has
     jurisdiction over his appeal, and that the Board lacks jurisdiction over a claim of
     discrimination or other prohibited personnel practices in the context of a
     nonselection absent an otherwise appealable action.      IAF, Tab 4 at 1-3.     The
     appellant responded that the agency’s actions towards him constituted a
     constructive demotion, as he had performed the higher GS-14 position for
     approximately 1 year, but was not selected for the position permanently when the
                                                                                         3

     agency selected a less-qualified individual. See IAF, Tab 5 at 4-14. He asserted
     that his constructive demotion allegation also was supported by the agency’s
     denying him, on the basis of subjective hiring criteria, age, and place of origin,
     the opportunity of a temporary detail assignment to demonstrate his capabilities.
     Id. at 6. When the agency failed to file a timely response to the administrative
     judge’s acknowledgment order, the appellant filed a request to initiate discovery.
     IAF, Tab 7 at 4. In response to the agency’s untimely motion to dismiss for lack
     of jurisdiction, IAF, Tab 8 at 4-6, the appellant again alleged constructive
     demotion concerning the temporary duty assignment for which he was not
     ultimately selected, IAF, Tab 9 at 8. The appellant stated that he had filed a
     complaint with the Office of Special Counsel (OSC) on October 6, 2014, and
     therefore the Board had jurisdiction over his complaint as an individual right of
     action (IRA) appeal. Id. at 6.
¶3           In an initial decision issued on the written record, the administrative judge
     dismissed the appeal, finding that the appellant had not made a nonfrivolous
     allegation of Board jurisdiction.      IAF, Tab 11, Initial Decision (ID).        The
     administrative judge found that, despite notice in his jurisdictional order that the
     Board generally lacks jurisdiction to consider the type of complaints alleged in
     the initial appeal, the appellant had failed to address the pertinent jurisdictional
     issue in his responses.     ID at 4.   The initial decision noted that the Board’s
     constructive demotion doctrine is strictly defined and narrow, and that the
     appellant had failed to allege facts that would support a finding of constructive
     demotion or a reassignment constituting a reduction in pay or grade. ID at 4-6.
     The administrative judge found that the Board lacks jurisdiction over the
     appellant’s allegations of discrimination and prohibited personnel practices
     absent an otherwise appealable action. ID at 6. Finally, the administrative judge
     found     that the appellant had       not demonstrated that he       exhausted   his
     administrative remedies before OSC, as he did not allege that OSC issued a
                                                                                        4

     decision regarding his complaint or that 120 days had passed since he filed his
     complaint. ID at 6-7.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶4        On review, the appellant argues that all agency responses below should
     have been struck from the record as untimely without good cause shown, and that
     the administrative judge’s failure to do so was inconsistent with required
     procedures. Petition for Review (PFR) File, Tab 1 at 4. He asserts that the initial
     decision contained erroneous findings of material facts because the administrative
     judge confused his case with that of his colleague and failed to require the agency
     to correct its erroneous factual statements. Id. at 5. The appellant maintains that
     the alleged constructive demotion was taken by the agency in retaliation for his
     prior protected disclosures, and that on three separate occurrences the agency
     reassigned him to positions classified as lower than his GS-13 grade or GS-14
     positions which he actually performed. Id. at 5-7. He further explains that the
     agency has yet to reassign him to a “new permanent position” or duty, aside from
     the lower-graded clerical duties to which he is currently assigned. Id. at 7. The
     appellant refers to the list of actions laid out in 5 C.F.R. § 1201.3 over which the
     Board has appellate jurisdiction, and he seems to argue that his case involves a
     negative suitability determination and a denial of within grade pay increase. See
     id. at 7-8. Finally, the appellant reasserts that his whistleblower reprisal claim is
     directly appealable to the Board as an otherwise appealable action, and that he is
     not pursuing an IRA appeal. Id. at 8. The agency responds that the petition for
     review fails to address any specific errors of material fact in the initial decision,
     and that the appellant has not alleged any actions independently reviewable by the
     Board. PFR File, Tab 3 at 4-6.
                                                                                      5

     The administrative judge correctly found that the appellant failed to make a
     nonfrivolous allegation of Board jurisdiction.
¶5        The appellant has failed to show error in the administrative judge’s
     determination that he did not allege facts that would support a finding of
     constructive demotion. See ID at 4-6. The Board has jurisdiction over appeals
     only from the types of agency actions specifically enumerated by law, rule, or
     regulation. Perez v. Merit Systems Protection Board, 931 F.2d 853, 855 (Fed.
     Cir. 1991). The Board’s regulation at 5 C.F.R. § 1201.3 lists types of actions that
     may be appealed to the Board. For example, appealable actions under 5 U.S.C.
     chapter 75 include: a removal; a suspension for more than 14 days; a reduction in
     grade; a reduction in pay; and a furlough of 30 days or less. 5 U.S.C. §§ 7512,
     7513(d); 5 C.F.R. § 1201.3(a)(1). In addition, a reduction in grade or removal for
     unacceptable performance may be appealable to the Board under 5 U.S.C. § 4303.
     5 C.F.R. § 1201.3(a)(5). An employee is deemed to have been subjected to an
     appealable constructive demotion or reduction in grade when he is reassigned
     from a position that is later reclassified upward due to the issuance of a new
     classification standard or correction of a classification error, provided that the
     employee meets the legal and qualification requirements for the higher-graded
     position, and he was permanently reassigned to a position classified at a grade
     level lower than the grade level to which he would otherwise have been
     promoted.   Marcheggiani v. Department of Defense, 90 M.S.P.R. 212, ¶¶ 7-8
     (2001); Russell v. Department of the Navy, 6 M.S.P.R. 698, 711 (1981).
¶6        On review, the appellant has disclosed that he has not been permanently
     assigned to another position despite a temporary assignment of lesser clerical
     duties, and has not alleged that he has received a permanent change in grade or
     pay or that his prior permanent position was reclassified upwards. See PFR File,
     Tab 1 at 5-7.     The appellant has not alleged a basis for appellate Board
     jurisdiction under 5 U.S.C chapter 43 or 75. See 5 U.S.C. §§ 4303(a), 7512-13.
     Although the appellant quotes for the first time the regulatory terminology
                                                                                       6

     regarding Board jurisdiction over a denial of within grade pay increase and
     suitability action under 5 C.F.R. § 1201.3(a)(8)-(9), see PFR, Tab 1 at 7-8, he has
     neither established a reason for the Board to consider these new arguments, see
     5 C.F.R. § 1201.115(d), nor alleged any facts supporting a finding that he has
     been subjected to either type of action. Further, the appellant’s argument that his
     constructive demotion resulted from subjective selection criteria is not a source of
     jurisdiction. See PFR File, Tab 1 at 7; see also Wren v. Department of the Army,
     2 M.S.P.R. 1, 2 (1980), aff’d, 681 F.2d 867, 871-73 (D.C. Cir. 1982). He has
     alleged no facts that would reasonably raise a claim that might be within the
     Board’s jurisdiction over an appeal of an employment practice applied to him by
     the Office of Personnel Management.           See 5 C.F.R. §§ 300.103-300.104,
     1201.3(a)(7).
¶7        Based on the record before him, the administrative judge correctly found
     that the appellant failed to make a nonfrivolous allegation that the issues he
     raised were appealable to the Board as an IRA appeal. The Board has jurisdiction
     over an IRA appeal if the appellant has exhausted his administrative remedies
     before OSC and makes nonfrivolous allegations that:            (1) he engaged in
     whistleblowing activity by making a protected disclosure, and (2) the disclosure
     was a contributing factor in the agency’s decision to take or fail to take a
     personnel action. Yunus v. Department of Veterans Affairs, 242 F.3d 1367, 1371
     (Fed. Cir. 2001). The appellant alleged that he filed a complaint with OSC on
     October 6, 2014, IAF, Tab 9 at 6, and thus the administrative judge correctly
     determined that he had not exhausted his remedies at the time the initial decision
     was issued, ID at 7. Although 120 days have now elapsed, and thus the appellant
     could elect to pursue an IRA appeal to the extent that OSC has not closed its
     investigation, see 5 U.S.C. § 1214(a)(3)(B), he asserts on review that he is not
     pursuing an IRA appeal, PFR File, Tab 1 at 8. Thus, we will not further consider
     the IRA jurisdictional issue; however, this decision does not prevent the appellant
                                                                                       7

     from timely filing an IRA appeal following the exhaustion of his administrative
     remedies before OSC.
     The administrative judge committed no procedural error that adversely affected
     the appellant’s substantive rights.
¶8        We find that the appellant’s allegations concerning the administrative
     judge’s failure to strike the agency’s untimely response to the acknowledgment
     order indicate no procedural error.    See PFR File, Tab 1 at 4.      We note that
     5 C.F.R. § 1201.25 states the required content of an agency response, but
     prescribes no penalties for an untimely response. The alleged procedural error
     does not affect the analysis of whether the appellant has made a nonfrivolous
     allegation that the Board has jurisdiction over his appeal. Thus, even assuming
     that the administrative judge made the alleged error, such action would have no
     effect on the outcome of this case, and provides no basis for disturbing the initial
     decision.   See 5 C.F.R. § 1201.115(c); see also Karapinka v. Department of
     Energy, 6 M.S.P.R. 124, 127 (1981).
¶9        We deny the appellant’s request on review that the Board grant his “motion
     for discovery to prove his case.” PFR File, Tab 1 at 9. The appellant has failed
     to show that any additional discovery would affect the jurisdictional issue in his
     appeal or that he has been prejudiced by deciding the jurisdictional question
     without additional discovery.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit.
          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
                                                                                        8

and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims     of   prohibited     personnel    practices   under 5   U.S.C.     § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our     website,     http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,       which         can      be      accessed        through
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
                                                                              9

at http://www.mspb.gov/probono for a list of attorneys who have expressed
interest in providing pro bono representation for Merit Systems Protection Board
appellants before the Federal Circuit.      The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.